Reverse and Render in part; Affirm and Opinion Filed July 26, 2016




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00774-CV

                            BONNIE ALLEN-PIERONI, Appellant
                                         V.
                             MARC JOHN PIERONI, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-02065-2014

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Bridges, and Justice Lang
                                   Opinion by Justice Bridges
       Bonnie Allen-Pieroni appeals the trial court’s judgment declaring Marc Pieroni’s

homestead free and clear of any lien filed by Bonnie and awarding Marc $98,438 in damages and

$41,982 in attorney’s fees. In four issues, Bonnie argues the trial court erred in (1) awarding

Marc attorney’s fees because his pleadings did not seek declaratory judgment; (2) applying the

wrong measure of damages for slander of title; (3) awarding damages to Marc for slander of title

because there was no evidence or insufficient evidence to show Bonnie acted with malice; and

(4) denying Bonnie a fair trial by imposing time limits at trial. We reverse the trial court’s award

of attorney’s fees and render judgment that Marc take nothing on his claim for attorney’s fees.

In all other respects, we affirm the trial court’s judgment.
       Bonnie and Marc were married for approximately ten years and divorced on September

11, 2009. Among other things, the divorce decree ordered Marc to pay Bonnie $10,000 per

month for fifty months in exchange for Marc’s being awarded the family business. The decree

further ordered that the obligation to make these payments was a judgment in favor of Bonnie,

but execution on the judgment was suspended while payments were being made or otherwise

satisfied and not more than sixty days delinquent.

       On March 31, 2010, Marc purchased a home in Collin County which he considered to be

his homestead. On June 2, 2010, Bonnie filed with the Collin County District clerk an abstract

of judgment reflecting the September 11, 2009 judgment was entered in favor of Bonnie against

Marc for $500,000. Marc filed an application for residential homestead exemption on January

18, 2011.

       On September 24, 2011, the trial court signed a memorandum in response to competing

petitions for modification from Bonnie and Marc.        Among other things, the memorandum

imposed a permanent injunction enjoining Bonnie from “filing any abstract of judgment she has

with respect to the remaining approximate sum of $220,000 owed to her on the $500,000

suspended judgment referenced in the decree of divorce, without first filing an appropriate

motion showing cause by sworn affidavit why an abstract should be filed, and attaching the

proposed exact form of abstract she seeks permission to file, and obtaining relief from the Court

on that motion.” Marc was never more than sixty days delinquent in making the $10,000 per

month payments, and he paid Bonnie the full $500,000.

       In March 2014, Marc entered into a contract to sell the home, and the sale was scheduled

to close on or about May 1, 2014 for a sale price of $285,000. At the time, the mortgage balance

on the home was $205,000. In preparing for the closing, Marc learned for the first time of the

June 2010 abstract of judgment. The title company and Marc’s attorney called Bonnie to request

                                               –2–
that she release the lien, but she refused. Because of the abstract of judgment filing, Marc was

unable to close on the sale of the home. At the same time, Marc was obligated to close on the

purchase of a new home which he had contracted to purchase after entering into the contract to

sell his home in March 2014.

        On May 30, 2014, Marc filed a lawsuit against Bonnie seeking to quiet title and asserting

a cause of action for slander of title. Under the heading “Count One: Suit to Quiet Title,” the

petition asked the trial court to “declare that Marc’s interest in the subject property is free and

clear of any lien by Bonnie.” In addition, Marc sought actual and exemplary damages and

attorney’s fees. Marc’s original petition described Marc’s obligation under the divorce decree to

pay $10,000 per month for fifty months and Bonnie’s filing of an abstract of judgment creating

“a lien on all property owned by Marc in Collin County, Texas.” The petition alleged that,

“[u]nbeknownst to Marc, the moment he purchased the [subject] Property, the lien created by the

Abstract of Judgment immediately encumbered the Property.” When Marc contracted to sell the

property and discovered the abstract of judgment, the title company drafted a release of judgment

lien that Marc’s attorney delivered to Bonnie. The petition alleged Bonnie emailed Marc’s

attorney on April 30, 2014 and said “she would not be signing the Release of Judgment Lien”

because “Marc had not paid her the full $500,000.00 as required by the divorce decree.” The

petition alleged Marc had paid in full by that time. However, Bonnie refused to sign the release,

and the purchasers of the property refused to close. At the time of the filing of the petition, it

alleged, Marc still owned the property. The petition asserted causes of action for suit to quiet

title and slander of title.

        At a trial before the court in March 2015, Marc presented evidence he had incurred

$98,438.28 in actual damages from the loss of the sale of the property and payments and

expenses associated with the property following the lost sale and $41,982 in attorney’s fees.

                                               –3–
Bonnie, who represented herself at trial, testified Marc still owed $63,000 in “deficiencies” in the

$10,000 payments awarded in the divorce decree. Bonnie testified some of the deficiencies were

“self-help, where Marc just didn’t pay [her] at his leisure; and others were when the courts had

wrongfully redistributed [her] marital assets.” The trial court asked Bonnie to clarify which

payments were missed. Bonnie presented a spreadsheet showing payments made from July 2009

through June 2012, and claimed a $63,416.70 balance remained unpaid. Bonnie’s testimony in

response to the trial court’s request for clarification amounted to a month-by-month recitation of

what the spreadsheet showed. Bonnie did not address what payments Marc did or did not make

after June 2012. Bonnie’s testimony concerning the spreadsheet came to an end when the trial

court informed her she was out of time. She did not object.

       Marc’s attorney cross-examined Bonnie concerning an affidavit she had introduced into

evidence earlier. The affidavit was sworn to by Rex Billings, chief financial officer of Marc’s

company, and stated Billings prepared the checks each month for the payments Marc owed to

Bonnie. Attached to Billings’s affidavit was an accounting of all payments made by Marc to

Bonnie, showing a total of $500,000 paid between July 2009 and August 2013. Marc’s attorney

cited the deficiencies on Bonnie’s spreadsheet and compared them with corresponding payments

marked “Repayment to BC” on the accounting. Bonnie conceded she saw that the deficiencies

she claimed corresponded with the “Repayment to BC” payments. As Marc’s counsel proceeded

with this line of questioning, the trial court once again informed counsel that time was up.

Bonnie asked if there was “any other testimony that [she could] share,” and the trial court

responded as follows:

       No. Because that’s what I kept telling you, don’t waste your time, because I
       wanted to make sure you had time to tell me what you wanted to tell me. And
       you ignored me and started asking questions about who was late picking up kids,
       and that sort of thing, which aren’t relevant to money issues.



                                                –4–
       In his argument, Marc’s attorney stated Marc was “trapped with two homes” and argued

the lien created by the abstract of judgment should not apply to either the subject property or

Marc’s second home. Marc’s attorney stated, “we’d like the suit for quiet title” and “judgment

for defamation of title.” On March 16, 2015, the trial court entered final judgment decreeing that

the subject property was free and clear of any lien filed by Bonnie, including the abstract of

judgment, and awarding $98,438 in actual damages and $41,982 in attorney’s fees.

       The trial court also entered findings of fact that the subject property was Marc’s

homestead; Bonnie filed an abstract of judgment which she was not authorized to file; Bonnie

refused with malice to release the judgment lien; as a result of her refusal, Marc was unable to

close on the sale of the property; Marc was entitled to damages arising out of the loss of the sale

and ongoing costs associated with the property; and Marc incurred reasonable and necessary

attorney’s fees of $41,982. The trial court also entered conclusions of law that Bonnie’s claim of

lien was invalid and unenforceable; Marc was entitled to judgment quieting title in the property;

Marc was “also entitled to his necessary and reasonable attorneys’ fees in this matter for

obtaining a judgment quieting title in the Property”; Bonnie, by filing the judgment lien and

refusing to release it when asked, had “uttered and published a disparaging statement regarding

the title of a the [sic] Property”; Bonnie’s statement was false when made; Bonnie made the

statement maliciously; and Marc sustained special damages as a result of the malicious

statement. This appeal followed.

       In her first issue, Bonnie argues the trial court did not have authority to award attorney’s

fees in a suit for slander of title. Specifically, Bonnie argues Marc’s pleadings did not present a

cause of action seeking declaratory judgment, and no trial amendment was requested. Marc’s

pleading asserted a suit to quiet title and a cause of action for slander of title. Marc did not, in

his pleading or at trial, assert a cause of action under the Texas Uniform Declaratory Judgments

                                                –5–
Act that would have allowed the trial court to award reasonable and necessary attorney’s fees.

See TEX. CIV. PRAC. & REM. CODE ANN. § 37.009 (West 2015). Moreover, “A declaratory

judgment action may not be used solely to obtain attorney’s fees that are not otherwise

authorized by statute or to settle disputes already pending before a court.” Sani v. Powell, 153
S.W.3d 736, 745 (Tex. App.— 2005, pet. denied) (quoting S.W. Guar. Trust Co. v. Hardy Road

13.4 Joint Venture, 981 S.W.2d 951, 956 (Tex. App.—Houston [1st Dist.] 1998, pet. denied)).

Slander of title does not support the award of attorney’s fees. Elijah Ragira/VIP Lodging Grp.,

Inc. v. VIP Lodging Grp., Inc., 301 S.W.3d 747, 757 (Tex. App.—El Paso 2009, pet. denied).

Similarly, attorney’s fees are not recoverable in a suit to quiet title or to remove a cloud on title.

Sani, 153 S.W.3d at 745 (citing S.W. Guar. Trust Co., 981 S.W.2d at 957). Under these

circumstances, we conclude the trial court abused its discretion in awarding Marc attorney’s fees

on his suit to quiet title and slander of title claims. See Elijah Ragira, 301 S.W.3d at 757-58.

Accordingly, we sustain Bonnie’s first issue, reverse the award of attorney’s fees, and render

judgment that Marc take nothing on his claim for attorney’s fees.

       In her second issue, Bonnie argues the trial court applied the wrong measure of damages

for slander of title by allowing recovery of the profit from one lost sale, plus mortgage payments,

insurance payments, pool care, lawn maintenance, and utilities. Specifically, Bonnie argues

Marc admitted he was leasing the property, and there was no proof of any ongoing or permanent

reduction in market value of the property. In her third issue, Bonnie argues the trial court erred

awarding damages to Marc for slander of title because there was no evidence or insufficient

evidence to show Bonnie acted with malice.

       To establish slander of title, a party must allege and prove that the defendant, with legal

malice, published disparaging words about the plaintiff’s title to property that were false and

resulted in the loss of a specific sale. Ramsey v. Davis, 261 S.W.3d 811, 816 (Tex. App.—Dallas

                                                 –6–
2008, pet. denied). For purposes of slander of title, malice means deliberate conduct without

reasonable cause. Id. The refusal to release a lien created by an abstracted judgment on a

homestead which results in a loss of a sale can constitute slander of title. Id. at 817. Damages

for slander of title include the amount of money the seller would have realized if the sale had

been consummated and the amount of additional payments made due to the loss of the sale. Id.

       Here, the evidence showed the final divorce decree obligated Marc to pay Bonnie

$500,000 in fifty monthly payments of $10,000, ordered that this obligation was a judgment in

favor of Bonnie, but suspended execution of the judgment while payments were being made.

Nevertheless, Bonnie filed an abstract of judgment reflecting a $500,000 judgment. Marc paid

Bonnie the entire $500,000 by August 2013. In March 2014, Marc entered into a contract to sell

the property. When the abstract of judgment came to light, Bonnie refused to release the lien,

and Marc was unable to close on the sale of the property as a result. Marc incurred $98,438.28

in actual damages from the loss of the sale of the property and payments and expenses associated

with the property following the lost sale. Thus, the record shows Bonnie acted with legal malice

in deliberately and without reasonable cause in refusing to release the judgment lien and causing

Marc to lose the sale of the property. See id. at 816. Further, the damages awarded by the trial

court were precisely the damages authorized for slander of title. See id. at 817. We overrule

Bonnie’s second and third issues.

       In her fourth issue, Bonnie argues the trial court denied her a fair trial by imposing time

limits at trial. Specifically, Bonnie argues that she, as a pro se litigant, “was denied a fair trial by

the strict imposition of unreasonable time limits at trial.” Pro se litigants are held to the same

standards as licensed attorneys, and they must comply with applicable rules of procedure. Audia

v. Hannold, 328 S.W.3d 661, 663 (Tex. App.—Dallas 2010, no pet.). Failure to object to time

limits imposed by a trial court waives any error. Brockie v. Webb, 244 S.W.3d 905, 908 (Tex.

                                                 –7–
App.—Dallas 2008, no pet.). The record shows the trial court managed the trial so as not to

waste time and, when Bonnie asked if there was “any other testimony that [she could] share,” the

trial court told her no. Bonnie did not object to any of the time limitations. Accordingly, she has

failed to preserve this complaint for review. See id. We overrule Bonnie’s fourth issue.

       We reverse the trial court’s award of attorney’s fees and render judgment that Marc take

nothing on his claim for attorney’s fees. In all other respects, we affirm the trial court’s

judgment.




                                                     /David L. Bridges/
                                                     DAVID L. BRIDGES
                                                     JUSTICE



150774F.P05




                                               –8–
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

BONNIE ALLEN-PIERONI, Appellant                       On Appeal from the 199th Judicial District
                                                      Court, Collin County, Texas
No. 05-15-00774-CV          V.                        Trial Court Cause No. 199-02065-2014.
                                                      Opinion delivered by Justice Bridges. Chief
MARC JOHN PIERONI, Appellee                           Justice Wright and Justice Lang
                                                      participating.

        In accordance with this Court’s opinion of this date, the trial court’s award of attorney’s
fees is REVERSED and judgment is RENDERED that:
        Marc John Pieroni take nothing on his claim for attorney's fees.
        In all other respects, the trial court’s judgment is AFFIRMED.

       It is ORDERED that appellee Marc John Pieroni recover his costs of this appeal from
appellant Bonnie Allen-Pieroni.


Judgment entered July 26, 2016.




                                                –9–